--------------------------------------------------------------------------------

Exhibit 10.23
 
GRANT CERTIFICATE


Current Issue of Units – Participant Name


This Grant Certificate confirms that you have been granted the units of KKR
Holdings L.P. identified below (the “Units”), which (subject to the following
paragraph) are Fully Unvested Units and shall vest pursuant to the vesting
schedule specified hereunder. The Units are subject to the terms of the First
Amended and Restated Limited Partnership Agreement of KKR Holdings L.P., dated
October 1, 2009, as amended (the “Holdings LPA”), and (save for the matters
specifically addressed in this Grant Certificate) to the applicable terms of any
other written documents relating to your interests in KKR Holdings L.P. (which
may include a Consent, Admission and Award Agreement), each of which have been
previously executed by you. Capitalized terms not otherwise defined herein have
the meanings set forth in Appendix A hereto and if not defined therein have the
meanings set forth in the Holdings LPA. In the event of a conflict between any
term or provision contained in the Holdings LPA and this Grant Certificate
(including, without limitation, with respect to transfer restrictions and
vesting upon retirement, death or disability and change in control), the
applicable terms and provisions of this Grant Certificate will govern and
prevail.


Notwithstanding anything to the contrary in this Grant Certificate, the Holdings
LPA or any other document, this grant of Units is conditioned upon and subject
to your agreement to be bound by the Confidentiality and Restrictive Covenant
Obligations attached hereto as Appendix B, which constitute the Limited
Partner’s Confidentiality and Restrictive Covenant Agreement as of the date
hereof (and may be amended or replaced after the date hereof in any
Confidentiality and Restrictive Covenant Agreement executed by the Limited
Partner with the Partnership or the Company (as defined in Appendix B)).


Grant Date:


Grant Date(the “Grant Date”)
 
Issue:


Number of Units issued on the Grant Date: Number of Awards Granted


Units:


Service-Based Vesting


The following table presents the percentage of Units issued and/or disclosed to
the Limited Partner on the Grant Date that will contingently vest and become
Contingently Vested Units as of each applicable Service Vesting Date, subject to
the Limited Partner’s continued Employment through the Service Vesting Dates set
forth below.


Service Vesting Date
Percentage of Units Vesting
       
[●]
[●]%
 
[●]
[●]%
 
[●]
[●]%
 
[●]
[●]%
 
[●]
[●]%
 
Cumulative Vesting Through [●]
100%
 

 

--------------------------------------------------------------------------------

Minimum Retained Ownership


The Units are subject to Section 9.2(a) of the Holdings LPA, which requires the
Limited Partner to retain the Minimum Retained Ownership Amount.


Additional Vesting Provisions


Transfer Restrictions


Each Unit issued to the Limited Partner  is ☐ / ☐ is not subject to the transfer
restrictions set forth in Appendix C and D, as applicable, of the Holdings LPA
and shall be subject to the following additional vesting provision until the
earlier of (i) the Transfer Restrictions End Date for such Unit and (ii) the
date on which the non-solicitation covenants contained in the Limited Partner’s
Confidentiality and Restrictive Covenant Agreement expire:


The Limited Partner shall not (i) become a Terminated Limited Partner due to
Cause or (ii) with respect only to those Units with respect to which the
Transfer Restrictions End Date has not occurred, breach the Limited Partner’s
Confidentiality and Restrictive Covenant Agreement.


Retirement, Death or Disability, Change in Control and Other Termination


If, prior to the date the Units are vested as provided in “Service-Based
Vesting” above or otherwise terminate or are forfeited pursuant to this Grant
Certificate: (A) the Limited Partner’s Employment terminates due to the Limited
Partner’s Retirement, if applicable, then all Retirement Units shall, in the
discretion of the General Partner, be fully vested and thereafter be a
Contingently Vested Unit as a result thereof; (B) the Limited Partner dies or
experiences a Disability, then all Units shall be vested and thereafter be a
Contingently Vested Unit as a result thereof, provided that if the Limited
Partner is not an employee of the KKR Group, then any vesting of Units described
in this clause (B) shall be in the discretion of the General Partner; or (C)
there occurs a Change in Control prior to any termination of the Limited
Partner’s Employment, then all or any portion of any Units may, in the
discretion of the General Partner, be vested and thereafter be a Contingently
Vested Unit as a result thereof. Notwithstanding the foregoing, if the General
Partner or KKR & Co. L.P. receives an opinion of counsel that there has been a
legal judgment and/or legal development in the Limited Partner’s jurisdiction
that would likely result in the favorable treatment applicable to the Retirement
Units pursuant to this Grant Certificate being deemed unlawful and/or
discriminatory, then the General Partner will not apply the favorable treatment
at the time the Limited Partner’s Employment terminates due to the Limited
Partner’s Retirement under clause (A) above, and the Units will be treated as
set forth in “Service-Based Vesting”, or the other provisions of this Grant
Certificate, as applicable.
 
If the Limited Partner’s Employment terminates for any reason other than due to
the Limited Partner’s death, Disability or Retirement, each as provided for in
this Grant Certificate, then all Units (including any Units that are not
Retirement Units) shall immediately terminate and be forfeited without
consideration.
 
The Limited Partner’s right to vest in the Units, if any, will terminate
effective as of the date that the Limited Partner is no longer actively
providing services (even if still considered employed or engaged under local
Law) and will not be extended by any notice period mandated under local Law
(e.g., active Employment would not include a period of “garden leave” or similar
period pursuant to local Law) except as may be otherwise agreed in writing by
the General Partner with the Limited Partner; the General Partner shall have the
exclusive discretion to determine when the Limited Partner is no longer actively
employed or engaged for purposes of the Units.
 
Each of the foregoing additional vesting provisions shall be considered an
“Additional Vesting Provision” for the purposes of the Holdings LPA. Appendix B
of the Holdings LPA shall not apply to the Units.
 
2

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Grant Certificate as
of the date specified under the signature of the Limited Partner.
 

KKR HOLDINGS L.P.  By: KKR HOLDINGS GP LIMITED,    its general partner    
By:
 
 

 
“LIMITED PARTNER”


Electronic Signature


Name: Participant Name


Dated: Grant Date
 
3

--------------------------------------------------------------------------------

Appendix A


Definitions


“Cause” means, with respect to the Limited Partner, the occurrence or existence
of any of the following as determined fairly on an informed basis and in good
faith by the General Partner: (i) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct by the Limited Partner against any
member of the KKR Group (including KKR & Co. L.P.), KKR Holdings L.P., KKR
Associates Holdings L.P., a Fund, or a Portfolio Company, (ii) a Regulatory
Violation that has a material adverse effect on (x) the business of any member
of the KKR Group or (y) the ability of the Limited Partner to function as an
employee, associate or in any similar capacity (including consultant) with
respect to the KKR Group, taking into account the services required of the
Limited Partner and the nature of the business of the KKR Group, or (iii) a
material breach by the Limited Partner of a material provision of any Written
Policies or the deliberate failure by the Limited Partner to perform the Limited
Partner’s duties to the KKR Group, provided that in the case of this clause
(iii), the Limited Partner has been given written notice of such breach or
failure within 45 days of the KKR Group becoming aware of such breach or failure
and, where such breach or failure is curable, the Limited Partner has failed to
cure such breach or failure within (A) 15 days of receiving notice thereof or
(B) such longer period of time, not to exceed 30 days, as may be reasonably
necessary to cure such breach or failure provided that the Limited Partner is
then working diligently to cure such breach or failure. If such breach or
failure is not capable of being cured, the notice given to the Limited Partner
may contain a date of termination that is earlier than 15 days after the date of
such notice.


“Designated Service Recipient” means the member of the KKR Group, that employs
or engages the Grantee or to which the Grantee otherwise is rendering services.


“Disability” means, as to any Person, such Person’s inability to perform in all
material respects such Person’s duties and responsibilities to the KKR Group, by
reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the General Partner may
reasonably determine in good faith.


“Employment” means the Limited Partner’s employment or engagement (including any
similar association determined by the General Partner to constitute employment
or engagement for purposes of this Grant Certificate) with (x) the Designated
Service Recipient or any other member of the KKR Group or (y) any consultant or
service provider that provides services to any member of the KKR Group; provided
that in the case of clause (y), service provided as a consultant or service
provider must be approved by the General Partner in order to qualify as
“Employment” hereunder.


“Grantee” means the Limited Partner identified on the signature page of the
Grant Certificate to which this Appendix A is attached.
 
“Group Partnerships” means KKR Management Holdings L.P., a Delaware limited
partnership, KKR Fund Holdings L.P., a Cayman Island exempted limited
partnership, and KKR International Holdings L.P., a Cayman Island exempted
limited partnership, along with any partnership designated in the future as a
“Group Partnership” by KKR & Co. L.P.


“KKR Capstone” means (i) KKR Capstone Americas LLC, KKR Capstone EMEA LLP, KKR
Capstone EMEA (International) LLP, KKR Capstone Asia Limited and any other
“Capstone” branded entity that provides similar consulting services to the KKR
Group and Portfolio Companies, and (ii) the direct and indirect parents and
subsidiaries of the foregoing.
 
A-1

--------------------------------------------------------------------------------

“KKR Group” means the Group Partnerships, the direct and indirect parents of the
Group Partnerships (the “Parents”), any direct or indirect subsidiaries of the
Parents or the Group Partnerships, the general partner or similar controlling
entities of any investment fund or vehicle that is managed, advised or sponsored
by the KKR Group (the “Funds”) and any other entity through which any of the
foregoing directly or indirectly conducts its business, but shall exclude
Portfolio Companies.


“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.


“Portfolio Company” means a company over which a Fund exercises a significant
degree of control as an investor.


“Regulatory Violation” means, with respect to the Limited Partner (i) a
conviction of the Limited Partner based on a trial or by an accepted plea of
guilt or nolo contendere of any felony or misdemeanor crime involving moral
turpitude, false statements, misleading omissions, forgery, wrongful taking,
embezzlement, extortion or bribery, (ii) a final determination by any court of
competent jurisdiction or governmental regulatory body (or an admission by the
Limited Partner in any settlement agreement) that the Limited Partner has
violated any U.S. federal or state or comparable non-U.S. securities laws, rules
or regulations or (iii) a final determination by self-regulatory organization
having authority with respect to U.S. federal or state or comparable non-U.S.
securities laws, rules or regulations (or an admission by the Limited Partner in
any settlement agreement) that the Limited Partner has violated the written
rules of such self-regulatory organization that are applicable to any member of
the KKR Group.


“Retirement” means the resignation by the Limited Partner of the Limited
Partner’s Employment with the KKR Group (other than for Cause), on or after the
date that the Limited Partner’s age, plus the Limited Partner’s years of
Employment with the KKR Group, equals at least 80; provided that such date shall
be no earlier than December 31, 2012.


“Retirement Units” means, with respect to any Limited Partner whose Employment
terminates due to Retirement, any Units with a Service Vesting Date that would,
if the Limited Partner’s Employment were not so terminated, occur within two
years after the date of such termination due to Retirement.


“Service Vesting Date” means, with respect to any Unit, the date set forth in
the Grant Certificate as the “Service Vesting Date.”


“Written Policies” means with respect to any Limited Partner having Employment
with a member of the KKR Group, the written policies of the KKR Group included
in its employee manual, code of ethics and confidential information and
information barrier policies and procedures and other documents relating to the
Limited Partner's Employment, association or other similar affiliation with the
KKR Group.
 
A-2

--------------------------------------------------------------------------------

Appendix B
 
Confidentiality and Restrictive Covenant Obligations
 
A.        Capitalized terms contained in this Appendix B and not defined herein
shall have the same meaning as such terms are defined in the Grant Certificate,
including Appendix A thereto (the “Agreement”) into which this Appendix B is
incorporated by reference therein and to which this Appendix B is attached, or
the Holdings LPA, as applicable;
 
B.          In connection with the Grantee’s employment, engagement, association
or other similar affiliation with KKR & Co. L.P. or other entity of the KKR
Group (“KKR” or the “Company” and such Grantee, a “KKR Employee”), the Grantee
is being issued one or more Units pursuant to the Agreement to which this
Appendix B is attached;
 
C.          The Grantee acknowledges and agrees that the Grantee will receive
financial benefits from KKR’s business through their participation in the value
of the Units. The Grantee further acknowledges and agrees that (i) during the
course of the Grantee’s employment, engagement, association or other similar
affiliation with KKR, the Grantee will receive and have access to confidential
information of KKR and the Portfolio Companies (collectively, the “KKR Related
Entities”) and will have influence over and the opportunity to develop
relationships with Clients, Prospective Clients, Portfolio Companies and
partners, members, employees and associates of the Company; and (ii) such
confidential information and relationships are extremely valuable assets in
which KKR has invested, and will continue to invest, substantial time, effort
and expense in developing and protecting;
 
D.          The Grantee acknowledges and agrees that (i) the Units will
materially benefit the Grantee; (ii) it is essential to protect the business
interests and goodwill of the Company and that the Company be protected by the
restrictive covenants and confidentiality undertaking set forth herein; (iii) it
is a condition precedent to the Grantee receiving Units that the Grantee agree
to be bound by the restrictive covenants and confidentiality undertaking
contained herein; and (iv) KKR would suffer significant and irreparable harm
from a violation by the Grantee of the confidentiality undertaking set forth
herein as well as the restrictive covenants set forth herein for a period of
time after the termination of the Grantee’s employment, engagement, association
or other similar affiliation KKR; and
 
E.          This Appendix B is made in part for the benefit of the KKR Group and
the Designated Service Recipient and the parties intend, acknowledge, and agree
that the KKR Group and the Designated Service Recipient are third party
beneficiaries of this Appendix B and any one of them is authorized to waive
compliance with any provision hereof by delivering a written statement clearly
expressing the intent to waive such compliance to the Grantee and a duly
authorized representative of the KKR Group or Designated Service Recipient.
 
NOW, THEREFORE, to provide the Company with reasonable protection of its and
goodwill and in consideration for (i) the Units and any other consideration that
the Grantee will receive in connection with and as a result of the Grantee’s
employment, engagement, association or other similar affiliation with KKR; (ii)
the material financial and other benefits that the Grantee will derive from such
Units and other consideration (if any); and (iii) other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Grantee hereby agrees to the following restrictions:
 
1.
Outside Business Activities.

 
The Grantee acknowledges that, during the course of the Grantee’s employment,
engagement, association or other similar affiliation with KKR, the Grantee will
be subject to the Written Policies. The Written Policies include restrictions
that limit the ability of the Grantee to engage in outside business and other
activities without the prior approval of the Company. If the Grantee has an
employment, engagement or other similar contract with KKR, the Grantee may be
subject to similar restrictions under that agreement. The Grantee hereby agrees
that, during the Grantee’s employment, engagement, association or other similar
affiliation with KKR, the Grantee will comply with all such restrictions that
are from time to time in effect which are applicable to the Grantee.
 
B-1

--------------------------------------------------------------------------------

2.
Confidentiality Undertaking.

 
The Grantee acknowledges that, during the course of the Grantee’s employment,
engagement, association or other similar affiliation with KKR, the Grantee will
receive and have access to Confidential Information (as defined below) of the
Company and the Portfolio Companies. Recognizing that any disclosure of such
information could have serious consequences to one or more of the Company and
the Portfolio Companies, the Grantee hereby agrees that, except as provided
herein, the Grantee will not under any circumstances (either while employed,
engaged, associated or otherwise affiliated with KKR, or at any time after the
Termination Date) for any purpose other than in the ordinary course of the
performance of the Grantee’s duties as an employee, consultant, associate or
other affiliated person of KKR, use or divulge, communicate, publish, make
available, or otherwise disclose any Confidential Information to any person or
entity, including but not limited to any business, firm, governmental body,
partnership, corporation, press service or otherwise, other than to (i) any
executive or employee of the Company in the ordinary course of the performance
of Grantee’s duties as an employee, consultant, associate or other affiliated
person of KKR; (ii) any person or entity to the extent explicitly authorized by
an executive of the Company in the ordinary course of the performance of
Grantee’s duties as an employee, consultant, associate or other affiliated
person of KKR; (iii) any attorney, accountant, consultant or similar service
provider retained by the Company who is required to know such information and is
obligated to keep such information confidential; or (iv) any person or entity to
the extent the law or legal process requires disclosure by the Grantee, provided
that, in the case of clause (iv), the Grantee must first give the Partnership or
the Designated Service Recipient prompt written notice of any such requirement,
disclose no more information than is so required in the opinion of competent
legal counsel, and cooperate fully with all efforts by the Company to obtain a
protective order or similar confidentiality treatment for such information;
provided, however, the Partnership shall not enforce and shall cause its
subsidiaries not to enforce any confidentiality agreement that prohibits the
Grantee from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the U.S. Securities
and Exchange Commission, or making other disclosures to the extent protected
under the whistleblower provisions of federal law or regulation (or comparable
laws or regulations that similarly prohibit the impediment of such protected
disclosures). Notwithstanding the foregoing, neither the Partnership nor the
Designated Service Recipient authorizes the waiver of (or the disclosure of
information covered by) the attorney-client privilege or work product protection
or any other privilege or protection belonging to the Partnership, the
Designated Service Recipient or their subsidiaries, to the fullest extent
permitted by law.
 
As used in this Section 2, an “executive” of KKR means an officer, member,
managing director, director, principal or employee of the Company, acting in a
supervisory capacity. “Confidential Information” means (a) all confidential,
proprietary or non-public information of, or concerning the business,
operations, activities, personnel, finances, plans, personal lives, habits,
history, clients, investors, or otherwise of any person who at any time is or
was a member, partner, officer, director, other executive, employee or
stockholder of any of the foregoing, (b) all confidential, proprietary or
non-public information of or concerning any member of a family of any of the
individuals referred to in clause (a), whether by birth, adoption or marriage
(including but not limited to any of their current or former spouses or any
living or deceased relatives), and (c) all confidential, proprietary or
non-public information of or concerning any of the clients or investors of the
KKR Related Entities or any other person or entity with which or whom any of the
KKR Related Entities or their respective clients or investors does business or
has a relationship. Confidential Information includes information about the KKR
Related Entities relating to or concerning any of their (i) finances,
investments, profits, pricing, costs, and accounting, (ii) intellectual property
(including but not limited to patents, inventions, discoveries, plans, research
and development, processes, formulae, reports, protocols, computer software,
databases, documentation, trade secrets, know-how and business methods), (iii)
personnel, compensation, recruiting and training, and (iv) any pending or
completed settlements, arbitrations, litigation, governmental investigations and
similar proceedings. Notwithstanding the foregoing, Confidential Information
does not include any portions of the foregoing that the Grantee can demonstrate
by sufficient evidence satisfactory to the Company that has been (i) lawfully
published in a form generally available to the public prior to any disclosure by
the Grantee in breach of this Appendix B or (ii) made legitimately available to
the Grantee by a third party without breach of any obligation of confidence owed
to the Company or any Portfolio Company.
 
B-2

--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Grantee agrees that it
will be a breach of this Appendix B to write about, provide, disclose or use in
any fashion at any time any Confidential Information that is or becomes part of
the basis for, or is used in any way in connection with any part of any book,
magazine or newspaper article, any interview or is otherwise published in any
media of any kind utilizing any technology now known or created in the future.
 
Upon termination of the Grantee's employment, engagement, association or other
similar affiliation with KKR, for any reason, the Grantee hereby agrees to (i)
cease and not thereafter commence any and all use of any Confidential
Information; (ii) upon the request of the Company promptly deliver to the
Company or, at the option of the Company destroy, delete or expunge all
originals and copies of any Confidential Information in any form or medium in
the Grantee’s possession or control (including any of the foregoing stored or
located in the Grantee’s home, laptop or other computer that is not the property
of the Company, its affiliates or Portfolio Companies); (iii) notify and fully
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which the Grantee is aware; and (iv) upon the
request of the Company sign and deliver a statement that the foregoing has been
accomplished.
 
The Grantee acknowledges that he or she is aware that applicable securities laws
place certain restrictions on any person who has received from an issuer
material, non-public information concerning the issuer with respect to
purchasing or selling securities of such issuer or from communicating such
information to any other person and further agrees to comply with such
securities laws. Without limiting anything in this Appendix B, the Grantee
hereby expressly confirms his or her explicit understanding that the Grantee’s
obligations hereunder are in addition to, and in no way limit, the Grantee’s
obligations under compliance procedures of the Company including those contained
in the Written Policies.
 
Notwithstanding anything in this Appendix B to the contrary, the Grantee may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of any member of the Company in which the Grantee
holds an interest and all materials of any kind (including opinions or other tax
analyses) that are provided to the Grantee relating to such tax treatment and
tax structure.
 
3.
Notice Period.

 
The Grantee acknowledges and agrees that the Designated Service Recipient may
terminate his or her employment, engagement, association or other similar
affiliation with the Designated Service Recipient at any time for any reason or
for no reason at all with or without reasons constituting Cause, which as used
in this Appendix B shall have the meaning set forth in Appendix A of the
Agreement. The Designated Service Recipient or the Grantee, as applicable, shall
provide advance written notice (which may be by email) of the termination of the
Grantee’s employment, engagement, association or other similar affiliation with
the Designated Service Recipient at least [●] days prior to actual termination
(such [●]-day period, the “Notice Period”); provided, however, that no advance
notice shall be required by the Designated Service Recipient and the provisions
of this Section 3 shall not be applicable if the Grantee’s employment,
engagement, association or other similar affiliation is terminated by the
Designated Service Recipient for reasons constituting Cause or due to any
conduct by Grantee that, in the judgment of the Designated Service Recipient in
its sole discretion, amounts to gross negligence or reckless or willful
misconduct. Notice pursuant to this paragraph shall be provided by the Grantee
to any of the Chief Executive Officers, Presidents, Chief Operating Officers,
General Counsel or Chief Human Resources Officer of the KKR Group.
 
B-3

--------------------------------------------------------------------------------

During the Notice Period, the Grantee shall perform his or her regular duties
and any transitional responsibilities (including but not limited to helping to
transition work, projects, and Client relationships internally to others) as
determined and directed by the Designated Service Recipient in its sole
discretion, and Grantee shall not be employed, engaged, associated or otherwise
similarly affiliated with any business other than the business of KKR; provided,
however, the Designated Service Recipient reserves the right to require the
Grantee not to be in the offices of the KKR Group, not to undertake all or any
of the Grantee’s duties or not to contact Clients or Prospective Clients (as
defined in Section 5 below), other persons employed, engaged, associated or
otherwise similarly affiliated with the KKR Group, or others (or any combination
thereof) unless otherwise instructed during all or any part of the Notice
Period. During the Notice Period, and except as provided in the next sentence,
the Grantee shall continue to receive his or her salary, and the Grantee shall
not be entitled to receive or be considered for payment of any other amount for
his or her services during the Notice Period (including without limitation any
bonus or equity award). In addition, the Designated Service Recipient in its
sole discretion may elect to reduce the Notice Period and pay the Grantee his or
her salary, but no other amount, for the period from the conclusion of the
reduced Notice Period to the end of the original Notice Period, and the
Grantee’s employment, engagement, association or other similar affiliation with
KKR, shall be terminated as of the day immediately following the conclusion of
the reduced Notice Period.
 
4.
Non-Compete.

 
The Grantee hereby agrees that, while employed, engaged, associated or otherwise
similarly affiliated with KKR, and in addition during the Non-Compete Period (as
defined below), the Grantee will not set up, be employed or engaged by, hold an
office in or provide consulting, advisory or other similar services to or for
the benefit of, a Competing Business (i) where the activities or services of the
Grantee in relation to the Competing Business are similar or substantially
related to any activity that the Grantee engaged in or any service that the
Grantee provided, in connection with the Grantee’s employment, engagement,
association or other similar affiliation with KKR or (ii) for which the Grantee
had direct or indirect managerial or supervisory responsibility with KKR,
including through the Grantee’s position on the Management Committee or similar
committee or group, including without limitation the Public Markets &
Distribution Management Committee, for one or more businesses of the KKR Group,
in each case, at any time during the 12 months preceding the Termination Date.
 
For the purposes of this Appendix B, a “Competing Business” means a business
that competes (i) in a Covered Country with any business conducted by the
Company on the date on which the Grantee’s employment, engagement, association
or other similar affiliation with KKR Group, is terminated (the “Termination
Date”) or (ii) in any country with any business that the Company was, on the
Termination Date, formally considering conducting. A “Covered Country” means the
United States, United Kingdom, the Republic of Ireland, France, Hong Kong,
China, Japan, the Republic of Korea, Australia, India, United Arab Emirates,
Saudi Arabia, Brazil, Canada, Singapore, Spain, Luxembourg or any other country
where the Company conducted business on the Termination Date; provided that if
the Grantee is located in Japan, the definition of Covered Country shall exclude
the phrase “any other country where the Company conducted business on the
Termination Date” to the extent unenforceable under applicable law. The
“Non-Compete Period” for the Grantee shall commence on the Termination Date and
shall expire upon the [●] month anniversary of the Termination Date.
Notwithstanding the foregoing, if the Grantee’s employment, engagement,
association or other similar affiliation with the KKR Group, is terminated
involuntarily and for reasons not constituting Cause, the Non-Compete Period
will expire on the [●] month anniversary of the Termination Date.
 
Notwithstanding the foregoing, nothing in this Appendix B shall be deemed to
prohibit the Grantee from (i) associating with any business whose activities
consist principally of making passive investments for the account and benefit of
the Grantee or members of the Grantee’s immediate family where such business
does not, within the knowledge of the Grantee, compete with a business of the
KKR Group for specific privately negotiated investment opportunities; (ii)
making and holding passive investments in publicly traded securities of a
Competing Business where such passive investment does not exceed 5% of the
amount of such securities that are outstanding at the time of investment; or
(iii) making and holding passive investments in limited partner or similar
interests in any investment fund or vehicle with respect to which the Grantee
does not exercise control, discretion or influence over investment decisions.
 
B-4

--------------------------------------------------------------------------------

5.
Non-Solicitation of Clients and Prospective Clients; Non-Interference.

 
The Grantee hereby agrees that, while employed, engaged, associated or otherwise
similarly affiliated with KKR, and in addition during the Post-Termination
Restricted Period (as defined below), the Grantee will not, directly or
indirectly, (i) solicit, or assist any other person in soliciting, the business
of any Client or Prospective Client for, or on behalf of, a Competing Business;
(ii) provide, or assist any other person in providing, for any Client or
Prospective Client any services that are substantially similar to those that the
Company provided or proposed to be provided to such Client or Prospective
Client; or (iii) impede or otherwise interfere with or damage, or attempt to
impede or otherwise interfere with or damage, any business relationship or
agreement between the Company and any Client or Prospective Client. As used in
this Section 5, “solicit” means to have any direct or indirect communication
inviting, advising, encouraging or requesting any person to take or refrain from
taking any action with respect to the giving by such person of business to a
Competing Business, regardless of who initiated such communication.
 
For purposes of this Appendix B, “Client” means any person (a) for whom the
Company provided services, including any investor in an investment fund, account
or vehicle that is managed, advised or sponsored by KKR (a “KKR Fund”) or any
client of the KKR Group’s broker-dealer business or that was a Portfolio Company
of a KKR Fund and (b) with whom the Grantee, individuals reporting to the
Grantee or any other individuals over whom the Grantee had direct or indirect
managerial or supervisory responsibility had any contact or dealings on behalf
of, and involving Confidential Information of, the Company during the 12 months
prior to the Termination Date; and “Prospective Client” means any person with
whom (I) the Company has had negotiations or discussions concerning becoming a
Client and (II) the Grantee, individuals reporting to the Grantee or any other
individuals over whom the Grantee had direct or indirect managerial or
supervisory responsibility had any contact or dealings on behalf of, and
involving Confidential Information of, the Company during the 12 months prior to
the Termination Date.
 
6.
Non-Solicitation of Personnel; No Hire.

 
The Grantee hereby agrees that, while employed, engaged, associated or otherwise
similarly affiliated with KKR, and in addition during the Post-Termination
Restricted Period, the Grantee will not, directly or indirectly, solicit,
employ, engage or retain, or assist any other person in soliciting, employing,
engaging or retaining, any Covered Person. As used in this Section 6, “solicit”
means to have any direct or indirect communication inviting, advising,
encouraging or requesting any Covered Person to terminate his or her employment,
engagement, association or other affiliation with the KKR Group or KKR Capstone
or recommending or suggesting that a third party take any of the foregoing
actions, including by way of identifying such Covered Person to the third party,
in each case regardless of who initiated such communication.
 
For purposes of this Appendix B, a “Covered Person” means a person who on the
Termination Date was either (i) employed or engaged by the KKR Group as an
employee or officer or otherwise associated or similarly affiliated with the KKR
Group in any position, including as a member or partner, having functions and
duties substantially similar to those of an employee or officer; (ii) a Senior
Advisor, Industry Advisor or KKR Advisor to the KKR Group; (iii) employed or
engaged by KKR Capstone as an employee or officer or otherwise associated or
similarly affiliated with KKR Capstone in any position, including as a member or
partner, having functions and duties substantially similar to those of an
employee or officer; or (iv) a person who provides services exclusively to the
Company or any Portfolio Company and has functions and duties that are
substantially similar to those of a person listed in sub-clauses (i), (ii) or
(iii) above.
 
B-5

--------------------------------------------------------------------------------

7.
Post-Termination Restricted Period.

 
The “Post-Termination Restricted Period” for the Grantee shall commence on the
Termination Date and shall expire upon the [●] month anniversary of the
Termination Date. Notwithstanding the foregoing, if the Grantee’s employment,
engagement, association or other similar affiliation with KKR is terminated
involuntarily and for reasons not constituting Cause, the Post-Termination
Restricted Period will expire on the [●] month anniversary of the Termination
Date. To the extent that the Grantee continues to be employed or engaged by, or
otherwise associated or similarly affiliated with KKR, during any “garden leave”
or “notice” period in which the Grantee is required to not perform any services
for or enter the premises of the Company, and to otherwise comply with all terms
and conditions imposed on the Grantee during such “garden leave” or “notice”
period, the applicable Post-Termination Restricted Period shall be reduced by
the amount of any such “garden leave” or “notice” period in which the Grantee
complies with such terms.
 
8.
Intellectual Property; Works Made for Hire.

 
Except as otherwise agreed in writing between the Grantee and the Partnership,
the Designated Service Recipient or other member of the KKR Group, as
applicable, the Grantee agrees that all work and deliverables that the Grantee
prepares, creates, develops, authors, contributes to or improves, either alone
or with third parties, during the course of the Grantee’s employment,
engagement, association or other similar affiliation with KKR, within the scope
of the services provided to or with the use of any of the resources of KKR,
including but not limited to notes, drafts, scripts, documents, designs,
inventions, data, presentations, research results, developments, reports,
processes, programs, spreadsheets and other materials and all rights and
intellectual property rights thereunder including but not limited to rights of
authorship (collectively, “Work Product”), are works-made-for-hire owned
exclusively by KKR. The Grantee hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by law, all right, title and interest
that the Grantee may have in such Work Product (and any written records thereof)
to KKR (or any of its designees), to the extent ownership of any such rights
does not vest originally with the KKR. The Grantee acknowledges and agrees that
the Units issued pursuant to the Agreement are sufficient compensation for such
assignment, transference and conveyance. To the extent the foregoing assignment
is deemed to be invalid or unenforceable, Grantee grants KKR, at no additional
charge an exclusive, worldwide, irrevocable, royalty-free, perpetual, assignable
license under all intellectual property in and to the Work Product.
 
9.
Non-Disparagement.

 
The Grantee hereby agrees that the Grantee will not at any time during his or
her employment with the Designated Service Recipient or for [●] years thereafter
make any disparaging, defamatory, or derogatory written or oral statements or
other communications about or in reference to the Designated Service Recipient,
KKR & Co. L.P., KKR Holdings L.P., KKR Associates Holdings L.P., or any other
member of the KKR Group or KKR Capstone (including their respective businesses
or reputations) or any of their Clients, Prospective Clients, Portfolio
Companies, or Covered Persons; provided that this provision shall not prevent
the Grantee from (i) making truthful reports to or testifying truthfully before
any court, agency, or regulatory body or pursuant to any legal or regulatory
process or proceeding or (ii) engaging in activity protected by applicable law,
rule or regulations, including the U.S. National Labor Relations Act.
 
10.
Representations; Warranties; Other Agreements.

 
The Grantee acknowledges and agrees that the Grantee will derive material
financial and other benefits from the Grantee’s employment, engagement,
association or other similar affiliation with KKR, and that the restrictions
contained herein are reasonable in all circumstances and necessary to protect
the legitimate business interests of the Company, to have and enjoy the full
benefit of its business interests and goodwill. The Grantee further agrees and
acknowledges that such restrictions will not unnecessarily or unreasonably
restrict or otherwise limit the professional opportunities of the Grantee should
his or her employment, engagement, association or other similar affiliation with
KKR, terminate, that the Grantee is fully aware of the Grantee’s obligations
under this Appendix B and that the livelihood of the Grantee is not impaired by
the Grantee’s entry into the covenants contained herein. The Partnership and the
Designated Service Recipient shall have the right, exercisable in its sole
discretion, to directly or indirectly make a payment to the Grantee or grant
other consideration if, and to the extent, necessary to enforce the restrictions
contained herein in accordance with any applicable law.
 
B-6

--------------------------------------------------------------------------------

11.
Certain Relationships.

 
The Grantee acknowledges and agrees that the Grantee’s compliance with this
Appendix B is a material part of the Grantee’s arrangements with the Company, if
applicable. Notwithstanding anything to the contrary herein, this Appendix B
does not constitute an employment, engagement or other similar agreement between
the Grantee and the Partnership, Company, or any other of the KKR Related
Entities (including but not limited to KKR & Co. L.P.), and shall not interfere
with or otherwise affect any rights any such person or entity may have to
terminate the Grantee’s employment, engagement, association or other similar
affiliation at any time upon such notice as may be required by law or the terms
of any agreement or arrangement with the Grantee.
 
12.
Injunctive Relief; Third Party Beneficiaries.

 
The Grantee acknowledges and agrees that the remedies of the Partnership and the
Designated Service Recipient at law for any breach of this Appendix B would be
inadequate and that for any breach of this Appendix B, the Designated Service
Recipient may terminate your employment, engagement, association or other
similar affiliation with the Company and shall, in addition to any other
remedies that may be available to it at law or in equity, or as provided for in
this Appendix B, be entitled to an injunction, restraining order or other
equitable relief, without the necessity of posting a bond, restraining the
Grantee from committing or continuing to commit any violation of this Appendix
B. The Grantee further acknowledges and agrees that the Partnership and the
Designated Service Recipient shall not be required to prove, or offer proof,
that monetary damages for a breach of this Appendix B would be difficult to
calculate and that any remedies at law would be inadequate for any breach of
this Appendix B. The parties intend, acknowledge, and agree that each member of
the KKR Group is a third party beneficiary of this Agreement and is authorized
to enforce any provision hereof by delivering a written statement expressing the
intent to enforce the provisions hereof to the Grantee or the Designated Service
Recipient. The Grantee has executed this Agreement for the benefit of each
member of the KKR Group.
 
13.
Amendment; Waiver.

 
This Appendix B may not be amended, restated, supplemented or otherwise modified
other than by an agreement in writing signed by the parties hereto; provided,
however, that the Partnership, the KKR Group or the Designated Service Recipient
may reduce the scope of, or waive compliance with any part of, any obligation of
the Grantee arising under this Appendix B, at any time without any action,
consent or agreement of any other party. No failure to exercise and no delay in
exercising, on the part of any party, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The waiver of any particular right, remedy, power or privilege shall
not affect or impair the rights, remedies, powers or privileges of any person
with respect to any subsequent default of the same or of a different kind by any
party hereunder. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereto shall be effective unless it
is in writing and signed by the person asserted to have granted such waiver.
 
14.
Assignment.

 
This Appendix B may not be assigned by any party hereto without the prior
written consent of the other party hereto, except that the consent of the
Grantee shall be deemed to have been given to the Partnership and the Designated
Service Recipient (and the Grantee acknowledges that the Partnership and the
Designated Service Recipient shall therefore have the right without further
consent) to assign its rights hereunder, in whole or in part, to (i) any member
of KKR that becomes a Designated Service Recipient or (ii) any person who is a
successor of the Partnership or the Designated Service Recipient by merger,
consolidation or purchase of all or substantially all of its assets, in which
case such assignee shall be substituted for the Partnership and the Designated
Service Recipient hereunder with respect to the provisions so assigned and be
bound under this Appendix B and by the terms of the assignment in the same
manner as the Partnership and the Designated Service Recipient was bound
hereunder. Any purported assignment of this Appendix B in violation of this
section shall be null and void.
 
B-7

--------------------------------------------------------------------------------

15.
Governing Law.

 
This Appendix B shall be governed by and construed in accordance with the laws
of the State of New York.
 
16.
Resolution of Disputes.

 

(a)
Subject to paragraphs (b) and (c) below, any and all disputes which cannot be
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance, non performance or termination of this Appendix B
(including the validity, scope and enforceability of this arbitration provision)
(each a “Dispute”) shall be finally settled by arbitration conducted by a single
arbitrator in New York, New York in accordance with the then existing Rules of
Arbitration of the International Chamber of Commerce (the “ICC”). If the parties
to the Dispute fail to agree on the selection of an arbitrator within 30 days of
the receipt of the request for arbitration, the ICC shall make the appointment.
The arbitrator shall be a lawyer and shall conduct the proceedings in the
English language. Performance under this Appendix B shall continue if reasonably
possible during any arbitration proceedings.

 

(b)
Prior to filing a Request for Arbitration or an Answer under the Rules of
Arbitration of the ICC, as the case may be, the Partnership or the Designated
Service Recipient may, in its sole discretion, require all Disputes or any
specific Dispute to be heard by a court of law in accordance with paragraph (e)
below and, for the purposes of this paragraph (b), each party expressly consents
to the application of paragraphs (e) and (f) below to any such suit, action or
proceeding. If an arbitration proceeding has already been commenced in
connection with a Dispute at the time that the Partnership or the Designated
Service Recipient commences such proceedings in accordance with this paragraph
(b), such Dispute shall be withdrawn from arbitration.

 

(c)
Subject to paragraph (b) above, either party may bring an action or special
proceeding in any court of law (or, if applicable, equity) for the purpose of
compelling a party to arbitrate, seeking temporary or preliminary relief in aid
of an arbitration hereunder or enforcing an arbitration award and, for the
purposes of this paragraph (c), each party expressly consents to the application
of paragraphs (e) and (f) below to any such suit, action or proceeding.

 

(d)
Except as required by law or as may be reasonably required in connection with
judicial proceedings to compel arbitration, to obtain temporary or preliminary
judicial relief in aid of arbitration or to confirm or challenge an arbitration
award, the arbitration proceedings, including any hearings, shall be
confidential, and the parties shall not disclose any awards, any materials in
the proceedings created for the purpose of the arbitration or any documents
produced by another party in the proceedings not otherwise in the public domain.
Judgment on any award rendered by an arbitration tribunal may be entered in any
court having jurisdiction thereover.

 

(e)
EACH PARTY HEREBY IRREVOCABLY SUBMITS AND AGREES TO THE EXCLUSIVE JURISDICTION
OF THE COURTS, AND VENUE, LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPHS (B) OR (C) ABOVE. The parties acknowledge that the forum designated
by this paragraph (e) has a reasonable relation to this Appendix B, and to the
parties' relationship with one another. The parties hereby waive, to the fullest
extent permitted by applicable law, any objection which they now or hereafter
may have to personal jurisdiction or to the laying of venue of any suit, action
or proceeding brought in any court referred to in the preceding sentence or
pursuant to paragraphs (b) or (c) above and such parties agree not to plead or
claim the same.

 
B-8

--------------------------------------------------------------------------------

(f)
The parties agree that if a suit, action or proceeding is brought under
paragraphs (b)    or (c) proof shall not be required that monetary damages for
breach of the provisions of this Appendix B would be difficult to calculate and
that remedies at law would be inadequate, and they irrevocably appoint the
Secretary or General Counsel of the Partnership or the Designated Service
Recipient or an officer of the Partnership or the Designated Service Recipient
(at the then-current principal business address of the Partnership or the
Designated Service Recipient) as such party’s agent for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such party of any such service of
process, shall be deemed in every respect effective service of process upon the
party in any such action or proceeding.

 
17.
Entire Agreement.

 
This Appendix B contains the entire agreement and understanding among the
parties hereto with respect to the subject matter of this Appendix B and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with the Partnership or the Company with respect to the subject matter of this
Appendix B (including but not limited to any prior grant agreement for an equity
award under the KKR & Co. L.P. 2010 Equity Incentive Plan (or successor equity
plan) that contains one or more appendices with respect to the subject matter of
this Appendix B) or any Confidentiality and Restrictive Covenant Agreement
previously executed with the Partnership, the KKR Group or KKR Capstone. The
express terms of this Appendix B control and supersede any course of performance
and any usage of the trade inconsistent with any of the terms of this Appendix
B.
 
18.
Severability.

 
Notwithstanding Section 13 or any other provision of this Appendix B to the
contrary, any provision of this Appendix B that is prohibited or unenforceable
in any jurisdiction (including but not limited to the application, if
applicable, of Rule 5.6 of the New York Rules of Professional Conduct (or
successor rule)) shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. In such event, the invalid provision shall be partially
enforced, reformed or substituted with a valid provision which most closely
approximates the intent and the economic effect of the invalid provision to give
effect to the provision to the maximum extent permitted in such jurisdiction or
in such case. Grantee specifically acknowledges that Grantee has been provided
with valuable consideration in exchange for the covenants set forth herein and,
accordingly, such partial enforcement or reformation is necessary to avoid
frustrating the Company’s purpose in awarding the Grantee such consideration.
 
19.
Interpretation.

 
The provisions of Sections 10 through 19 (inclusive) of this Appendix B shall
govern with respect to, and shall be applicable only to the interpretation,
administration and enforcement of, the provisions of this Appendix B, and shall
not govern or otherwise apply to, or have any administrative or interpretive
effect on, any other provisions of the remainder of the Agreement or any other
of its Appendices.


 
B-9

--------------------------------------------------------------------------------